Citation Nr: 1512747	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  08-26 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1. Entitlement to greater than a 10 percent rating for lumbar sprain prior to December 22, 2009. 

2. Entitlement to greater than a 20 percent rating for lumbar sprain beginning December 22, 2009.


REPRESENTATION

The Veteran represented by:    Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to July 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

During the pendency of the appeal, in a rating decision in January 2010, the RO increased the rating for the lumbar spine disability from 10 percent to 20 percent. The Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In October 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In May 2011 and December 2013, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Prior to December 22, 2009, the Veteran's lumbar sprain disability is manifested by flexion to greater than 69 degrees, and the combined range of motion was greater than 120 degrees; there is no additional functional loss due to pain, painful motion, weakness, excess fatigability, incoordination, swelling, atrophy, or additional loss of motion associated with flare ups or on repetitive use or objective neurological abnormality; the disability is without evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis or objective neurological abnormality; and there were no incapacitating episodes involving bed rest prescribed by a physician.

2.  Since December 2009, the Veteran's lumbar sprain disability is manifested by is manifested by forward flexion to 35 degrees without unfavorable ankylosis or incapacitating episodes involving bed rest prescribed by a physician or objective neurological abnormality; there is no additional functional loss due to pain, painful motion, weakness, excess fatigability, incoordination, swelling, atrophy, or additional loss of motion associated with flare ups or on repetitive use or objective neurological abnormality; and there are no incapacitating episodes involving bed rest prescribed by a physician.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 10 percent for lumbar strain prior to December 22, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Codes 5237, 55242, 5243 (2014).

2.  The criteria for a rating in excess of 20 percent for lumbar strain beginning December 22, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Codes 5237, 55242, 5243 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.  
Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- adjudication VCAA notice by letter, dated in October 2007.  As for content of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  Further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records from private medical caregivers, and afforded the Veteran a VA examination in October 2007, December 2009, and June 2011, and a hearing before the undersigned in October 2010.  

The Board notes that its remands directed the RO to request that the Veteran submit or authorize records from two private facilities.  The RO sent letters to the Veteran requesting the records in May 2011, December 2013, and April 2014.  To date, the Veteran has not responded to the letters.

The reports of the VA examinations included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate disability.  Therefore, the Board concludes that the VA examination is adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the Board hearing, the Veteran was assisted at the hearing by his representative.  At the beginning of the hearing, the Veteran was told that he need not discuss how his back disability is related to service since it is already service connected.  Instead, he should focus on the current symptoms, their severity, and how he has been treated.  The undersigned Veterans Law Judge (VLJ) identified the issues and asked the Veteran to provide details of who he has seen for his disabilities and when, including the most recent visits.  The VLJ also asked the Veteran to clarify at which VA treatment occurred or whether any private physicians were involved.  As to low back disability, he was asked specifically about what symptoms he noticed and what treatment he has received.  

The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for a higher rating for his low back disability.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), or to the extent the VLJ did not expressly state the elements of the criteria that were lacking to substantiate the claims, such error is harmless as both the Veteran and his attorney also demonstrated actual knowledge of what was needed to prove the claim.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Increased Ratings for the Lumbar Sprain Disability

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Rating factors for a disability of the musculoskeletal system included functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement. 38 C.F.R. §§ 4.40 , 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995). Also with any form of arthritis, painful motion is factor to be considered. 38 C.F.R. § 4.59 .

Lumbosacral spine disabilities are rated under the General Formula for Diseases and Injuries of the Spine (General Formula), Diagnostic Code 5242, or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Intervertebral Disc Syndrome), Diagnostic Code 5243, whichever method results in the higher rating. 

Under the General Formula, in evaluating disabilities of the spine, the criteria is for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

Under the General Formula, the criteria for a 20 percent rating are forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The criteria for a 40 percent rating are forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. A 50 percent evaluation will be assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

Also any objective neurological abnormality may be separately rated under the appropriate Diagnostic Code.

The normal findings for range of motion of the lumbar spine are flexion to 90 degrees, extension to 30 degrees, lateral flexion, right and left, to 30 degrees, and rotation, right and left, to 30 degrees. 38 C.F.R. § 4.71a , Plate V.

As the Veteran has been diagnosed with degenerative joint disease, the Veteran may also be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes if it results in a rating higher than under the General Formula.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the criteria for a 20 percent rating are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. The criteria for the rating of 40 percent are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. The criteria for a rating of 60 percent are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. An incapacitating episode is a period of acute signs and symptoms that required bed rest prescribed by a physician and treatment by a physician.

Effect of Veteran's Lay Opinions on Ratings

The Board recognizes that the evidence supporting the Veteran's claim for a higher ratings for his lumbar sprain disability includes his statements regarding the severity of his disabilities, particularly pain.  The Board has also considered the Veteran's lay statements that his disabilities are worse than currently evaluated. In evaluating a claim for an increased schedular disability rating, however, VA must consider the factors as enumerated in the rating criteria which in part involve the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  The Board is not free to ignore VA's duly promulgated regulations, which include the Rating Schedule.  Franklin v. Brown, 5 Vet. App. 190, 193 (1993).  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Furthermore, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  That involves specialized knowledge or training in identifying injuries and diseases of the spine and nerves.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis. 

Such competent evidence concerning the nature and extent of the Veteran's disabilities have been provided by the medical personnel who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

Facts and Analysis

In June 2007, the Vetera sought treatment for low back pain that was worse in the morning, but generally was 5/10.  The pain radiated to the lower extremities bilaterally.  Forward flexion was to 65 degrees, extension to 15 degrees, and the side bend flexion was 10 degrees bilaterally.  The records do not disclose whether a goniometer was used in the measurements.

In August 2007, a MRI demonstrated disc herniation, disc bulging, and disc desiccation at L4-L5.  There also were findings of end plate narrowing, reactive end plate changes, spondylosis, spinal stenosis, lateral recess stenosis, and neural foramen stenosis.  At the other levels there was minimal disc bulging.  

In September 2007, the Veteran reported continual severe pain that was constantly dull and achy but sharp pain from the lower back radiated to both knees.  Pain increased with bending and other activities.  The physician, Dr. A. Rehman diagnosed the findings from the MRI as degenerative disc disease at L4-L5 with spondylosis and spondylolisthesis.  He further noted L5 appeared to be a transitional disc.  He noted the Veteran had pain with flexion and extension.

In October 2007, a physical therapist noted the Veteran had 65 degrees flexion, 15 degrees extension, 12 degrees left side bend, and 13 degrees right side bend.

The Veteran was provided a VA examination in October 2007.  The Veteran reported that he has been told he had a herniated disc.  Physical therapy has been helpful but not totally effective.  Over the counter medication also has been helpful but not totally effective.  The Veteran stated that the back disability did not cause any bowel or bladder problems, erectile dysfunction, paresthesia, leg or foot weakness, or falls/unsteadiness.  He reported fatigue, decreased motion, stiffness, weakness, and spasm in addition to the pain.  The pain sometimes felt like a deep cramp and nothing in particular seemed to cause an increase in pain.  He stated there was radiation into both legs with tingling and sometimes numbness.  There were no episodes of flare-ups or incapacitating episodes.  He could walk a quarter of a mile, stand for thirty minutes, and sit for 15-20 minutes.  

Upon examination there were no objective signs of spasm, atrophy, guarding, pain with motion, or weakness.  His posture and gait were normal.  In range of motion testing, forward flexion was to 15 degrees with pain at 15 degrees, extension to 15 degrees with pain at 15 degrees, lateral flexion to 20 degrees bilaterally with no pain reported, and rotational flexion to 30 degrees bilaterally with no pain reported.  After repetitive use, there was no pain, fatigue, weakness, lack of endurance, or incoordination or additional limitation. The neurological examination was normal in sensation and motor function.

The examiner stressed that he questioned the Veteran's effort as the Veteran stated he was afraid to go further due to back spasms.  The examiner noted that the Veteran as recently as June 2007 had 65 degrees on forward flexion and now at the VA examination, the Veteran bent over to put on his shoes which the examiner estimated was 60 degrees.  He stated the Veteran did take a long time and was reluctant to tie the shoes.  The diagnosis was residuals of a lumbar spine and degenerative disc disease with herniation at L4-L5.  There was no radiculopathy. 

A physical therapy note in October 2007 recorded active range of motion to 35 degrees, bending backwards to 15 degrees, a right side bend to 13 degrees, a left side bend to 12 degrees.  

Thereafter, in 2008 and 2009, the Veteran was followed by Dr. Rehman for his back pain.  His records indicated physical therapy and medication helped with the pain and some days were better than others.  Lying in bed could be uncomfortable, the Veteran reported in October 2008, and he had to use pillows to position himself.  The pain was constant with intermittent exacerbations that can be dull and achy and could be sharp and shoot radiating pain down to the left knee area.  Pain increased with siting, driving, and bending.  The low back pain was worse than the radiating leg pain.  

Starting in January 2009, the Veteran received lumbar facet blocks.  The Veteran reported that the injections seemed to help.

In August 2009, the Veteran complained of sciatica.  The lower back had generally been fine but symptoms recently flared up after long stretches of work that subsequently caused him to lie in bed for a few days.  The pain was not constant, but intermittent with the lower back pain radiating to the area of the left knee.  Pain also increased with sitting, bending, and driving.  

In a VA examination in December 2009, the Veteran reported pain in the low back and left hip.  He also described a pulling sensation with stiffness. The pain was mild without flares.  He could walk a mile.  The report indicated there was no radiculopathy.  He reported spasms, but no decreased motion, fatigue, or weakness.

Upon examination there were no objective signs of spasm, atrophy, guarding, pain with motion, or weakness.  His posture and gait were normal.  In range of motion testing, forward flexion was to 35 degrees with pain at 30-35 degrees, extension to 30 degrees with pain at 30 degrees, lateral flexion to 20 degrees bilaterally with pain at 20 degrees, and rotational flexion to 30 degrees bilaterally with pain at 30 degrees.  After repetitive use, there was no pain, fatigue, weakness, lack of endurance, or incoordination or additional limitation.  The neurological examination was normal in sensation and motor function.

In a written statement to VA, the Veteran stated that he often could not use pain medication at work because he operated machinery.  He later testified that he went to physical therapy two to three times a week to try and strengthen his back and also relied on message and electrical stimulation to alleviate his symptoms.  Pain is usually 4-5/10 but when it is extreme, it is 10/10.  He does not have any episodes where the back gives out or he falls.  He can walk comfortably for one block.  He stated there are a half dozen episodes where he has remained in bed, just not doing anything.  He works at a power plant and occasionally finds it difficult to make his rounds.  

In a June 2011 VA examination, the Veteran reported increased spasms since the last VA examination and a popping feeling when he first starts down stairs.  He has flare-ups that are severe and occur weekly for up to an hour.  He had loss of motion due to the pain.  There is no fatigue or weakness, but he had stiffness.  The pain in the low back occurs in the center and both sides that is always achy and sharp.  It was described as moderate.  It radiated down the left buttock into the left posterior thigh.  The radiation consists of tingling, numbness, and sharp pain.  There were no incapacitating episodes.  He is able to walk one mile.  

Upon examination there were objective signs of pain with motion, and tenderness, but no objective signs of spasm, atrophy, guarding, or weakness.  His posture and gait were normal.  In range of motion testing, forward flexion was to 45 degrees with objective evidence of pain at 35 degrees, extension to 20 degrees, left lateral flexion to 20 degrees with pain at 20 degrees, right lateral flexion to 25 degrees with pain at 25 degrees, and rotational flexion to 30 degrees bilaterally.  After repetitive use, there was no pain, fatigue, weakness, lack of endurance, or incoordination or additional limitation.  The neurological examination was normal in sensation and motor function.

The VAMC records do not show treatment for the back, but at the initial visit in June 2011, the history if the back was taken.  The Veteran stated the diagnosis was spondylosis at L4-L5.  Steroid injections worked only for a week but physical therapy and TENS does help.  The Veteran stated the low back pain is continuous but waxed and waned in intensity, usually related to activity.  The pain was in the center of the lower spine and the paravertebral areas.  It radiated down the left buttock and quadriceps to just proximal to the knee.  The radiating symptoms also included numbing and tingling in the same distribution as the pain.  For exercise, the Veteran rode a bike 2-3 times a week.  

In July 2011, Dr. Rehman noted that the Veteran complained that his low back pain radiated into both thighs, although the radiating pain was intermittent.  It increased with standing or walking.  Pain medication helped.  The back pain was constant with exacerbations.  It was dull and achy.  The Veteran's low back pain was worse than the perceived sciatica pain.  Upon examination, the bilateral sacral joint complex with the superior glutaral nerve area was tender to palpitation.  Upon examination, Dr. Rehman noted that the Veteran had painful flexion and extension.  His gait and station, sensation, strength, coordination, position change, and balance were all normal.  Dr. Rehman also stated the general range of motion and mobility were reasonable.  A MRI demonstrated diffuse spondylosis and grade I spondylolisthesis at L4-L5.  The diagnosis was biomechanical low back pain in combination with facet and sacroiliac joint complex related pain; degenerative disc disease with low back pain and bilateral lower extremity sciatica.  As the back disability had not responded to conservative therapy, Dr. Rahman prescribed a back brace.  

In August 2011, the Veteran stated his symptoms were steady.  

At all relevant times, the Veteran asserts his back disability warrants a higher rating.

Based on the evidence before the Board and the schedular criteria, the evidence establishes that the disability would not warrant the next higher rating of 20 percent, nor do the findings more nearly approximate a disability picture warranting a 20 percent rating before December 22, 2009.  The VA examination in October 2007 did not demonstrate limitation in the range of motion for forward flexion 60 degrees or less or the combined range of motion was 120 degrees or less.  At first blush, it appears the Veteran does meet the required criteria as his forward flexion was recorded at 15 degrees.  As noted by the examiner, however, the Veteran did not put good effort into testing and the examiner observed him engaging in activity inconsistent with someone who could only do 15 degrees of flexion.  "The duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); see also Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   Moreover, although there was one physical therapy note recording similar motion, the other physical therapy notes and medical notes do not document similar findings.  

Therefore, the October 2007 results appear to be an aberration and have not been duplicated before or since either by VA examiners or medical providers.  Different examiners, at different times, will not describe the same disability in the same language, and features of a disability which must have persisted unchanged may be overlooked or a change for better or worse may not be accurately appreciated or described.  38 C.F.R. § 4.2.  The Board, when examining the entire medical history before it, finds the evidence indicates the Veteran has not demonstrated a disability picture approximating flexion to less than 60 degrees before December 22, 2009.

There were no muscle spasms, abnormal gait, or spinal contour.  There was no evidence of ankylosis.  Stated another way, on the basis of the schedular criteria, the disability would not warrant the next higher rating of 20 percent, nor do the findings more nearly approximate a disability picture warranting a 20 percent rating before December 22, 2009. In addition, a review of the record shows that there is no evidence of incapacitating episodes prescribed by a physician and treatment by a physician for any duration.  Finally, there are no objective neurological abnormalities to warrant a separate rating.

Pain was noted to be present at the end points, but there was no significant change upon repetition.  The Board also finds that there is no additional disability due to functional loss due to pain under 38 C.F.R. § 4.40 or additional disability due to functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 that would more nearly approximate the disability picture of a higher rating.  38 C.F.R. §§ 4.40 , 4.45, 4.59, DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  Pain was noted to be present, but there was no significant change upon repetition.  Functional loss due to pain is rated at the same level where functional loss is impeded.  Stated another way, a range of motion may be possible beyond the point when pain sets in, but for rating the disability, only to the extent pain limits motion is considered.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011). The rating in fact compensates the Veteran for his functional loss due to his lumbar spine pain.  38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

For the reasons explained above, the preponderance of the evidence is against a rating greater than 10 percent before December 22, 2009, for the service connected lumbar strain disability and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).

As to a rating higher than 20 percent since December 22, 2009, there is no evidence of forward flexion of the thoracolumbar spine to 30 degrees or less or ankylosis of the entire thoracolumbar spine.  The foregoing evidence demonstrates that, at all relevant times during the period beginning December 22, 2009, the Veteran's forward flexion has been, at worst, 35 degrees.  Thirty five degrees of flexion does not more nearly approximate 30 degrees, and therefore the criteria for the next higher rating based on limitation of motion, 40 percent, have not been met.  On the basis of the schedular criteria, the evidence establishes that the disability would not warrant the next higher rating of 40 percent, nor do the findings more nearly approximate a disability picture warranting a 40 percent rating.  

The Board also finds that there is no additional disability due to functional loss due to pain under 38 C.F.R. § 4.40 or additional disability due to functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 that would more nearly approximate the disability picture of favorable ankylosis.  38 C.F.R. §§ 4.40 , 4.45, 4.59, DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  In addition, a review of the record shows that there is no evidence of incapacitating episodes prescribed by a physician and treatment by a physician for any duration.  Finally, there are no objective neurological abnormalities to warrant a separate rating.

Pain was noted to be present, but there was no significant change upon repetition.  Functional loss due to pain is rated at the same level where functional loss is impeded.  Stated another way, a range of motion may be possible beyond the point when pain sets in, but for rating the disability, only to the extent pain limits motion is considered.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  As clinical examination revealed pain on motion, the rating in fact compensates the Veteran for his functional loss due to his lumbar spine pain.  38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  There is no objective evidence to demonstrate that pain on use or during flare ups results in additional functional limitation to the extent that under Diagnostic Code 5242 the disability symptoms and manifestations have been shown to more nearly approximate the disability picture of favorable ankylosis of the thoracolumbar spine is shown.  38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995). 

For the reasons explained above, the preponderance of the evidence is against a rating greater than 20 percent since December 22, 2009 for the service connected lumbar spine disability and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b)

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disabilities are contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  As discussed above, there is a higher rating available for low back/lumbar spine disabilities addressed in this decision.  However, the Veteran's disability is not productive of the manifestations that would warrant the higher rating. The discussion above reflects that the symptoms of the Veteran's lumbar strain disability are fully contemplated by the applicable rating criteria.  The Veteran describes pain and numbness, and in the examination and other records, also detailed his impairment in a work environment and his quality of life such as chores.  The Board has determined that such impairment of functioning is already encompassed in the rating criteria according to the diagnostic code for a lumbar spine disability.  .

In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology, which is mainly pain, and that is contemplated by the Rating Schedule under Diagnostic Codes 5242 and 5243, and the application of 38 C.F.R. §§ 4.40, 4.45, and the Veteran does not have any symptomatology not already contemplated by the Rating Schedule.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Total Disability Rating for Compensation Based on Individual Unemployability

During the appeal period, the Veteran has not expressly raised total disability rating for compensation based on individual unemployability (TDIU).  This claim, however, is already been part of the increased rating claim for the low back disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).  The record reflects that at the time of filing his claims and at all relevant times since, the Veteran is still employed.  Therefore, in the circumstances of this case, the Board finds that the issue of entitlement to TDIU has not been raised by the record.


ORDER

Entitlement to greater than a 10 percent rating for lumbar sprain prior to December 22, 2009 is denied. 

Entitlement to greater than a 20 percent rating for lumbar sprain beginning December 22, 2009 is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


